Exhibit 10.2
 
OPTION AGREEMENT


THIS OPTION AGREEMENT (the “Agreement”) is made and entered into, effective as
of April 4, 2012 (the “Effective Date”), by and between Vanity Events Holding,
Inc., a Delaware corporation with an address at 1111 Kane Concourse, Suite 304,
Bay Harbor Islands, FL 33154 (the “Optionor”), and Aegis Worldwide, LLC, a New
York limited liability company with an address at 30 Waterside Plaza #36K, New
York, NY  10010 (the “Optionee”), with reference to the following facts:


WHEREAS, pursuant to the terms of that certain Asset Purchase Agreement, dated
as of April 4, 2012 (the “Agreement”), the Optionor agreed to purchase from the
Optionee, and the Optionee agreesd to sell, transfer, convey, and deliver to the
Optionor, all of Optionee’s right, title and interest and goodwill in or
associated with certain domain names along with any information or materials
proprietary to the Optionee that relate to the  business or affairs associated
with the domain names which is of a confidential nature, including, but not
limited to, trade secrets, information or materials relating to existing or
proposed products (in all and various stages of development), “know-how”,
marketing techniques and materials, marketing and development plans and pricing
policies (collectively, “Proprietary Information”) (the “Assets”); and


WHEREAS, the Optionor has agreed to grant to Optionee an option to purchase the
Assets including any invention, modification, discovery, design, development,
improvement, process, software program, work of authorship, documentation,
formula, data, technique, know-how, trade secret or intellectual property right
whatsoever or any interest therein (whether or not patentable or registrable
under copyright, trademark or similar statutes or subject to analogous
protection) (collectively , the “Developments”) that results from the Assets on
or after the one year anniversary of the Effective Date from Optionor for (i) an
amount in cash equal to the proceeds used by the Company  towards the
enhancement of the Assets on or after the Closing Date and (ii) the cancellation
of the shares of the Optionor’s common stock given to the Optionee in connection
with the Agreement, in accordance with the terms hereof.


NOW, THEREFORE, FOR VALUABLE CONSIDERATION, receipt which is hereby
acknowledged, Optionor hereby grant to Optionee the following option:
 
Section 1.                      Grant of Option.  Subject to the terms and
conditions set forth below, on or after the one year anniversary of the
Effective Date, the Optionor hereby grants to Optionee the right to purchase
from the Optionor (the “Option”) the Assets and the Developments for (i) an
amount in cash equal to the proceeds used by the Company towards the enhancement
of the Assets on or after the Closing Date (the “Cash Payment”) and (ii) the
cancellation of the shares of the Optionor’s common stock given to the Optionee
in connection with the Agreement (the “Shares”), in accordance with the terms
hereof.  Subject to the terms and conditions of this Option, Optionee shall
provide Optionor written notice of its intention to exercise this Option on or
prior to the Termination Date along with a check or wire transfer for the Cash
Amount along with surrendering to the Optionor the Shares by delivering to the
Buyer herewith a share certificate or certificates representing the Shares, duly
endorsed for transfer in blank, signatures medallion guaranteed so the Buyer can
cancel the Shares.
 


 
1

--------------------------------------------------------------------------------

 


 
Section 2.                      Termination of Option.  This Option will
terminate in all respects, and all rights and options to receive the Assets and
the Developments hereunder will terminate on the 24 month anniversary of the
Effective Date.
 
Section 3.                      Rights of Optionee.  Optionee will not, by
virtue of the grant of this Option to the Optionee, be deemed to be the owner of
the Assets and the Developments to be delivered under this Option or to be
entitled to the rights or privileges of a holder of such Assets and the
Developments unless and until this Option has been exercised with respect to
such Patent and it has been transferred pursuant to the exercise of this
Option.  Nothing herein contained will impose any obligation upon the Optionee
to exercise this Option.
 
Section 4.                      Transfer Restrictions.   Optionee may not sell,
pledge, assign, hypothecate, trans­fer, or otherwise dispose of all or any
portion of the Option other than by will or the laws of descent and
distribu­tion.
 
Section 5.                      Tax Withholding.  To the extent that the
exercise of the Option gives rise to an obligation on the part of the Optionor
to withhold income tax from amounts otherwise to be paid to Optionee, the
Optionor shall do so on such terms and in accordance with such procedures as may
be required under applicable law.
 


Section 6.                      Miscellaneous.
 
(a) Notices.  All notices permitted or required by this Agreement shall be in
writing and shall be deemed to be delivered and received (i) when personally
delivered, or (ii) on the day on which sent by facsimile, electronic mail, or
other similar device generating a receipt evidencing a successful transmission
(provided that on that same date a copy of the notice is deposited in the United
States mail, first-class-certified mail, postage prepaid), or (iii) on the
second (2nd) business day after the day on which deposited in the United States
mail, first-class-certified mail, postage prepaid, transmitted or addressed to
the person for whom intended, at the facsimile number, email address, or mailing
address appearing in the preamble of this Agreement, or such other facsimile
number, email address, or mailing address, notice of which is given in the
manner contemplated by this Section 6(a).


(b) Governing Law.  This Option shall be governed by the laws of the State of
New York.


(c) Governmental and Other Regulations Governing Law.  The Option is subject to
all laws, regulations and orders of any governmental authority which may be
applicable thereto and, notwithstanding any of the provisions hereof, the
Optionee agrees that he will not exercise the Option sold hereby nor will the
Optionor be obligated to transfer any shares of stock hereunder if the exercise
thereof or the transfer of such shares, as the case may be, would constitute a
violation by the Optionee or the Optionor of any such law, regulation or order
or any provision thereof.  The Optionor will not be obligated to take any
affirmative action in order to cause the exercise of this Option or the issuance
of shares pursuant hereto to comply with any such law, regulation, order or
provision.
 
(d) Successors and Assigns.  This Option and the rights and obligations
evidenced hereby shall inure to the benefit of and be binding upon the
successors of the Optionor and the successors and permitted assigns of Holder.


(e) Amendment.  This Option may be modified or amended or the provisions hereof
waived with the written consent of the Optionor and the Optionee.


(f) Severability.  Wherever possible, each provision of this Option shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Option shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Option.


(g) Counterparts.  This Option may be executed in two or more counterparts, each
of which shall be deemed an original and all of which shall constitute the same
instrument.
 
 
 

 


[SIGNATURE PAGE TO FOLLOW]
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Option, or caused this
Agreement to be executed as of the Effective Date.




OPTIONOR:
VANITY EVENTS HOLDING, INC.
 
By: /s/ Scott Weiselberg

--------------------------------------------------------------------------------

Name: Scott Weiselberg
Title:          Director
 
   
OPTIONEE:
AEGIS WORLDWIDE LLC
 
 
By: /s/ Greg Pippo

--------------------------------------------------------------------------------

Name: Greg Pippo
Title: Manager









 
 
 
 
3
